          Case 1:20-cv-11908-LTS Document 11 Filed 01/07/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
ALEX RANKINS,                                 )
     Plaintiff,                               )
                                              )
v.                                            )       Civil No. 20-11908-LTS
                                              )
CARLOS FLORES, et al.,                        )
    Defendants.                               )
                                              )

                                              ORDER

                                         January 7, 2021

SOROKIN, J.

       Alex Rankins (“Rankins”), an inmate confined to MCI Shirley, initiated this action by

filing a complaint alleging, among other things, deliberate indifference to his serious medical

needs. Docket No. 1. Plaintiff paid the $400 filing fee. Docket No. 5. On December 28, 2020,

the Court directed the Clerk to issue summons for service of defendants Flores, Angeles and

Carrillo. Docket No. 6. The Order advised Rankins that because he paid the filing fee, he is

required to arrange for service of the summons. Id. The Order explained that to request service

by the U.S. Marshals Service, Rankins must submit a motion for leave to proceed in forma pauperis

accompanied by a copy of his prison account statement along with a motion for service by the U.S.

Marshal Service.

       On January 6, 2021, Rankins filed a motion for service by the United States Marshals

Service. Docket No. 9. Rankins failed to submit a motion for leave to proceed in forma pauperis

accompanied by a copy of his prison account statement. In his motion, plaintiff acknowledges that

he paid the filing fee to initiate this action, and states that “any monies that he receives from his

[family] are gift’s so he can survive.” See Motion, Docket No. 9, at p. 2. Rankins argues that it
          Case 1:20-cv-11908-LTS Document 11 Filed 01/07/21 Page 2 of 3




would be in the interest of justice for the Court to direct service by the United States Marshals

Service (“USMS”). Id. Rankins states his belief that “if the plaintiff does it, its not guaranteed

that the defendant’s (sic) will get the summons along with the complaint, because they can always

say they never received service.” Id. Rankins also asks for a complimentary copy of the complaint

due to restricted movement within the prison due to quarantine. Id.

       As an initial matter, Rankins has not attempted to offer the defendants the option to waive

service of the summons. Next, under the federal in forma pauperis statute, a court can require the

United States Marshals Service to complete service on behalf of an indigent litigant, with all costs

of service to be advanced by the United States. See 28 U.S.C. § 1915(d). However, litigants

seeking to proceed in forma pauperis must submit an affidavit that includes a statement of all

plaintiff's assets. See 28 U.S.C. § 1915(a)(1). Where, as here, the plaintiff is a prisoner, a request

to proceed in forma pauperis must be accompanied by “a certified copy of the trust fund account

statement (or institutional equivalent) for the prisoner for the 6-month period immediately

preceding the filing of the complaint . . . obtained from the appropriate official of each prison at

which the prisoner is or was confined.” 28 U.S.C. § 1915(a)(2).

       Without a copy of Rankin’s inmate account statement, the Court is unable to determine

whether he is indigent within the meaning of the in forma pauperis statute. Even if Rankins is

granted leave to proceed in forma pauperis, he is still required to provide to the United States

Marshals Service copies of the complaint for service. The in forma pauperis statute does not

authorize the court to waive the cost of copies of court documents.

       Accordingly, Rankin’s motion for service by the United States Marshals Service is denied

without prejudice. If Rankin’s wishes to renew his motion, he must submit his renewed motion

with a motion for leave to proceed in forma pauperis accompanied by a copy of his prison account



                                                  2
         Case 1:20-cv-11908-LTS Document 11 Filed 01/07/21 Page 3 of 3




statement. The Clerk shall provide Rankins with a blank Application to Proceed in District Court

Without Prepaying Fees or Costs, a blank Notice of Lawsuit and Request to Waive Service of

Summons (form AO 398), a blank Waiver of the Service of Summons (form AO 399), and a

courtesy copy of the complaint.

                                                   SO ORDERED.


                                                   /s/ Leo T. Sorokin
                                                   Leo T. Sorokin
                                                   United States District Judge




                                               3
